IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tanya J. McCloskey, Acting                 :
Consumer Advocate,                         :
                       Petitioner          :
                                           :
                  v.                       :
                                           :
Pennsylvania Public Utility Commission,    :     No. 1183 C.D. 2018
                         Respondent        :


                                 ORDER

            AND NOW, this 4th day of October, 2019, upon consideration of
the Petitioner’s Application to Report Unreported Opinion (Application), and
the Answer of Respondent in opposition thereto, the Application is hereby
GRANTED and it is ORDERED that the above-captioned opinion filed July
11, 2019, shall be designated OPINION rather than MEMORANDUM
OPINION, and it shall be reported.


                                     ___________________________
                                     ANNE E. COVEY, Judge